 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFord Brothers, Inc. and Teamsters Local Union No.159, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen& Helpers of America and Teamsters LocalUnion No. 505, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America. Case 9-CA-15848August 4, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 30, 1982, Administrative Law JudgeJerry B. Stone issued the attached Decision in thisproceeding. Thereafter, Respondent and the Gener-al Counsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order,' asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Ford Brothers, Inc., Coal Grove, Ohio, andKenova, West Virginia, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order, as so modified:1. Substitute the following for paragraph 2(d):"(d) Reimburse all employees for all initiationfees and dues paid by them to Teamsters LocalUnion No. 505, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, through dues checkoffsince on or about August 1, 1980, with interest onany such moneys due the employees."2. Substitute the attached notice for that of theAdministrative Law Judge.I In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.s We shall modify the Administrative Law Judge's recommendedOrder to provide for interest on all initiation fees and dues reimbursableto the employees.263 NLRB No. 11APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Teamsters Local Union No. 159, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, and theCentral Conference of Teamsters, as the exclu-sive collective-bargaining representative of allemployees in the following appropriate unit:The employees of the Employer who workat the Employer's facility at Coal Grove,Ohio, and/or at Coal Grove, Ohio, and whowere transferred to the Employer's Kenova,West Virginia, terminal and who were treat-ed by the parties as covered by the collec-tive-bargaining agreement, Central StatesArea Tank Truck Agreement, and the OhioRider to Central States Area Tank TruckAgreement, as specified in such agreementsin effect in 1980, and as stipulated with re-spect to truckdriver and mechanic employ-ees as being represented by Teamsters LocalUnion No. 159, and other Kenova terminalemployees performing similar work, and ex-cluding all office clerical employees, and allprofessional employees, guards and supervi-sors as defined in the Act constitute an ap-propriate bargaining unit. Such employeesare also referred to in one of the above re-ferred to agreements as follows:Section 1.2-Employees Covered(a) The employees covered by this Agree-ment shall include any and all the employeesof the Employer employed directly byand/or under the supervision and control ofthe Employer within the jurisdiction of theUnion and who are represented by theLocal Union or during the life of thisAgreement may come to be represented bythe Local Union.WE WILL NOT refuse to apply the terms andconditions of an existing collective-bargainingagreement with Teamsters Local Union No.159 and the Central Conference of Teamsterscovering employees in an appropriate collec-tive-bargaining unit to employees in said unitwhen performing unit work.WE WILL NOT discriminate against employ-ees to rid ourselves of bargaining obligationsunder our contract with Teamsters Local92 FORD BROTHERS, INC.Union No. 159 and the Central Conference ofTeamsters as the exclusive collective-bargain-ing representative of the employees in the ap-propriate unit set out above, nor will we oth-erwise discriminate against employees becauseof membership in any labor organization.WE WILL NOT transfer unit employees orunit work or relocate appropriate unit oper-ations from one facility to another without theconsent of or without giving notice to and bar-gaining with the exclusive collective-bargain-ing representative within the meaning of Sec-tion 8(d) of the Act.WE WILL NOT grant recognition to, executea collective-bargaining agreement with, or oth-erwise maintain, enforce, or give effect to rec-ognition or bargaining agreements with, orotherwise aid and assist in any other mannerTeamsters Local Union No. 505, affiliatedwith the International Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers ofAmerica, as the exclusive collective-bargainingrepresentative of any of the employees in theappropriate unit described above.WE WILL NOT threaten employees with dis-charge or other reprisals to force them to signauthorization cards for a union.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights guaranteed in Section 7 ofthe Act, except to the extent that such rightsmay be affected by lawful agreements inaccord with Section 8(a)(3) of the Act.WE WILL make the employees listed belowwhole for any loss of pay or other benefitsthey may have suffered by reason of the dis-crimination against them, with interest:Leslie BurdGlenn CarrEllis DavisTex G. DevoreHomer DickersonBoyce DotsonHarold GrimCarl HamiltonDon HolbrookGlenn HopperDon HowardFred MannJames McGinnisGeorge MenshouseHarold MontavonChester NapierElmer NapierLester NapierDonald RamboWilliam RiffeDean R. RobinsonRobert RossKenny Lee SkeensKenny Ray SkeensIvan SmithRobert L. SmithHarry G. SparksCharles SpearsWilliam StoverJohn ThomasHancel TruesdellTommy WardMerrill WellsClayton WheelerWE WILL reimburse all employees for all ini-tiation fees and dues paid by them to Team-sters Local Union No. 505, affiliated with theInternational Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers ofAmerica, through dues checkoff since on orabout August 1, 1980, with interest on anysuch moneys due the employees.WE WILL rescind any existing collective-bar-gaining agreement with and withdraw andwithhold recognition from Teamsters LocalUnion No. 505, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, as the exclu-sive bargaining representative of any of theemployees in the appropriate unit describedabove, unless and until it has been certified bythe National Labor Relations Board as suchrepresentative.WE WILL apply the terms and conditions ofthe collective-bargaining agreement withLocal Union No. 159 and the Central Confer-ence of Teamsters, as it now exists or may bemodified within the concept of collective bar-gaining, to all employees in the appropriateunit set forth above, as long as such Union isthe exclusive collective-bargaining representa-tive of such employees.WE WILL recognize and, upon request, bar-gain in good faith with Teamsters Local UnionNo. 159, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, and the Cen-tral Conference of Teamsters, as the exclusivecollective-bargaining representative of the em-ployees in the above-described appropriateunit, with respect to the continued location orrelocation of the unit facilities at Coal Grove,Ohio, and Kenova, West Virginia, or any ad-justments thereto, and with respect to all othermatters relating to wages, rates of pay, hours,and other terms and conditions of employ-ment.WE WILL submit the work at our Kenova,West Virginia, terminal for rebidding by ouremployees, with all employees having thesame rights for such bidding as they had onSeptember 27, 1980, and with the assignmentof such employees to the Kenova, West Vir-ginia, terminal to be in accordance with ourcollective-bargaining agreement with 159 andthe Central Conference of Teamsters; pro-vided, however, that if agreement is madewith said Union resulting in a return of theKenova, West Virginia, work to Coal Grove,Ohio, such rebidding by employees and reas-93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsignment of employees shall be in accordancewith such agreement.All our employees are free to become or remain,or refrain from becoming or remaining, members ofany labor organization, except to the extent pro-vided by Section 8(a)(3) of the Act.FORD BROTHERS, INC.DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Administrative Law Judge: This pro-ceeding, under Section 10(b) of the National Labor Rela-tions Act, as amended, was heard pursuant to due noticeon September 30, 1981, and October 1, 2, and 29, 1981,at Catlettsburg and Ashland, Kentucky.The charge in Case 9-CA-15848 was filed on Septem-ber 19, 1980. The second amended complaint in Case 9-CA-15848 was issued on September 25, 1981. The issuesconcern whether Respondent aided and assisted Local505 of the Teamsters in securing authorizations from em-ployees for representation, illegally recognized Local 505as a bargaining representative, bypassed Local No. 159 inbargaining directly with employees, transferred oper-ations, equipment, and employees for discriminatory rea-sons and without bargaining with Local No. 159 as tosuch transfers, and whether Respondent by certain of theabove conduct violated Section 8(a)(1), (2), (3), and (5)of the Act.All parties were afforded full opportunity to partici-pate in the proceeding. Briefs have been filed by Re-spondent and the General Counsel and have been consid-ered.Upon the entire record in the case and from my obser-vation of witnesses, I hereby make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERThe facts herein are based on the pleadings and admis-sions therein and the record as a whole.At all times material herein, Ford Brothers, Inc., Re-spondent herein, an Ohio corporation with an office andplace of business at Coal Grove, Ohio, herein called Re-spondent's facility, has been engaged in interstate trans-portation of liquid products in bulk by tank truck.During a 12-month representative period, Respondent,in the course and conduct of its business operations de-scribed above, performed services valued in excess of$50,000 outside the State of Ohio.As conceded by Respondent and based on the forego-ing, it is concluded and found that Respondent is, andhas been at all times material herein, an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVED1Teamsters, Local Union No. 159,2 affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America is, and has been atall times material herein, a labor organization within themeaning of Section 2(5) of the Act.Teamsters Local Union No. 505,3affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America is, and has been atall times material herein, a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. Preliminary Issues1. Supervisory status4At all times material herein, the following named per-sons occupied the positions set forth opposite their re-spective names, and are now, and have been at all timesmaterial herein, supervisors of Respondent within themeaning of Section 2(11) of the Act and agents of Re-spondent within the meaning of Section 2(13) of the Act:J. Robert Ford-presidentRichard Trettin-vice presidentSidney Gibson-terminal manager, Kenova, WestVirginia, terminalCharley Hamlin-director of personnel and laborrelations, Coal Grove, Ohio, terminal2. Agency statusAt all times material herein, James R. Boyd occupiedthe position of president of Local 505, and is now, andhas been at all times material herein, an agent of Local505 within the meaning of Section 2(13) of the Act.3. The appropriate bargaining unit5The employees of Respondent who work at Respond-ent's facility at Coal Grove, Ohio, and/or at Coal Grove,Ohio, and who were transferred to Respondent'sKenova, West Virginia, terminal, and who were treatedby the parties as covered by the collective-bargainingagreement, Central States Area Tank Truck Agreement,and the Ohio Rider to Central States Area Tank TruckAgreement, as specified in such agreements in effect in1980, and as stipulated with respect to truckdriver andmechanic employees as being represented by TeamstersLocal 159, and other Kenova terminal employees per-forming similar work, and excluding all office clericalemployees, and all professional employees, guards andsupervisors as defined in the Act constitute an appropri-ate bargaining unit within the meaning of Section 9(b) ofI The facts are based on the pleadings and admissions therein.' Sometimes simply referred to herein as Local 159.' Sometimes simply referred to herein as Local 505.·The facts are based on the pleadings and admissions therein.s The facts are based on the exhibits, stipulations, and fair inferencestherefrom.94 FORD BROTHERS, INC.the Act. Such employees are also referred to in theabove referred to agreements as follows:Section 1.2-Employees Covered(a) The employees covered by this Agreementshall include any and all the employees of the Em-ployer employed directly by and/or under the su-pervision and control of the Employer within thejurisdiction of the Union and who are representedby the Local Union or during the life of this Agree-ment may come to be represented by the LocalUnion.I note that Respondent raises the question of a nationalbargaining unit. I note also that the Central States AreaTank Truck Agreement contains reference to a "Multi-Employer Unit" as is revealed by the following excerptfrom such agreement:The parties agree to become a part of the multi-employer, multi-union bargaining unit established bythis Central States Area Tank Truck Agreement,and to be bound by the interpretations and enforce-ment of this Central States Area Tank TruckAgreement and Supplements thereto.The parties further agree to participate in jointnegotiations of any modification or renewal of thisCentral States Area Tank Truck Agreement andSupplements thereto and to remain a part of themulti-employer, multi-union bargaining unit setforth in such renewed Agreement and Supplementsthereto.It is clear that the local appropriate bargaining unit isalso part of a multiemployer, multiunion unit. A reviewof the Central States Area Tank Truck Agreement re-veals delineation of matters of local and regional inter-ests. Thus, the basic core bargaining unit of employeesinvolved in the issues in this case is the unit of Respond-ent's employees represented by Local 159. The issuesconcern only employees in such bargaining unit.B. Representative StatusThe parties entered into stipulations relating to therepresentative status of Teamsters Local 159 as is re-vealed by the following excerpts from the record:Mr. Lang: Your Honor, as a result of a discussionbetween Respondent's Counsel and myself, my un-derstanding is that paragraph six has been denied byRespondent, and Respondent would be welcome tostipulate as follows: For a period of approximately20 years, and all times material herein, the ChargingParty has been the designated collective bargainingrepresentative of Respondent's truck driver and me-chanic employees at the Coal Grove, Ohio locationand during such time, the Charging Party has beenrecognized as such representative, by the Respond-ent. Such recognition has been embodied in thesuccessive collective bargaining agreement, themost recent which is effective by its terms for theperiod of November, 1979, to November 14, 1982.Mr. Flamm: Your Honor, it's my understandingthat the Respondent further stipulates, with respectto paragraph six B, which has been denied, that atall times material herein, the Charging Party, byvirtue of Section 9A and has been, and is, a repre-sentative of all the employees referred to in previ-ous stipulation. For the purpose of the collectivebargaining with respect to the recent pay, wages,and hours of employment, and other terms of theconditions of employment.Statements by Respondent's counsel seem to indicatethat the real dispute with the General Counsel's plead-ings as to the alleged appropriate bargaining unit and asto alleged representative status of the Union is whetherthere were more than one representative of the employ-ees in the appropriate bargaining unit. The parties' litiga-tion of this issue indicated that these issues were not ofgreat moment.I note that the stipulations concerning status conferredby Section 9(a) of the Act would support a finding of ex-clusive representative status by Teamsters Local 159 asregards the employees in the appropriate bargaining unit.The collective-bargaining agreement between the par-ties6reveals in effect that the exclusive collective-bar-gaining representative of the employees in the appropri-ate bargaining unit is the Union and that the Union iscomposed of the Central Conference of Teamsters andLocal Union No. 159. Such contract sets out in specificswho is to act for the "Union" in various situations. Inoverall effect, it appears that Local 159 would handleday-by-day and local affairs. Considering the correspond-ence between the parties and their actions otherwise,such single, integrated, exclusive collective-bargaining agentwith individuals or components thereof acting as specifi-cally set forth in the contract is clearly revealed and sofound.In the instant case, it would appear that specific find-ings as to whether the exclusive collective-bargainingrepresentative is Local 159 or Local 159 and the CentralConference of Teamsters are not necessary. The questionof whether Respondent has violated the Act regardingits dealings with Local 159 and the Central Conferenceof Teamsters has been fully litigated, and the ultimatefindings herein would be the same under findings thatLocal 159 is the exclusive collective-bargaining repre-sentative or that Local 159 and the Central Conferenceof Teamsters constitute a single, integrated, exclusivecollective-bargaining representative.?6 The Central States Area Tank Truck Agreement-November 15,1979-November 14, 1982.? I note that contractual language refers to the fact that Local 159 andthe Central Conference of Teamsters are exclusive collective-bargainingrepresentatives. Such looseness in language is often observed in the de-scription of two entries constituting in effect a single legal entity or ajoint representative.95 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Deferral IssueThe parties presented excellent briefs with respect totheir arguments as to whether or not decision in the in-stant matter should be deferred to allow the parties todetermine the issues involved under their contractualgrievance arbitration machinery. It is clear that suchcontractual grievance arbitration machinery exists. Re-spondent argues that, in accordance with Roy Robinson,Inc. d/b/a Roy Robinson Chevrolet, 228 NLRB 828(1977), this proceeding should be deferred to arbitrationsince the issue involves a contention that Respondent'saction is justified under the collective-bargaining agree-ment. The General Counsel argues that the principles setforth in Los Angeles Marine Hardware Co., a Division ofMission Marine Associates, Inc.; and California MarineHardware Co., a Division of Mission Marine Associates,Inc., 235 NLRB 720 (1978), are controlling and that thedecision in the instant proceeding should not be deferredto the contractual grievance arbitration machinery be-cause Respondent's conduct involved a repudiation of anexisting collective-bargaining agreement and relationship.It is not disputed that Respondent moved a large part ofits Coal Grove, Ohio, operation to Kenova, West Virgin-ia; ceased applying its existing contract to the employeestranferred to Kenova; ceased recognizing Local 159 andthe Central Conference of Teamsters as a single, integrat-ed, exclusive collective-bargaining representative of suchemployees as were moved to Kenova; recognized andsigned a collective-bargaining agreement with Local 505of the Teamsters; and utilized a different wage structurefor employees. Had Respondent (1) simply moved its op-erations and utilized the wage structure of the "Ken-tucky" rider, and (2) continued to recognize Local 159and the Central Conference of Teamsters, one mightconstrue that the overriding issue was one of whetherRespondent's actions were justified by the contract. Inmy opinion, the issues go beyond a question of contrac-tual justification. I am persuaded that the issues concernquestions of repudiation of the contract and repudiationof the existing collective-bargaining representative. Thisbeing so, under the principles approved in Los AngelesMarine Hardware Co., supra, Respondent's motion thatthe instant proceeding be deferred to arbitration isdenied. 8D. BackgroundThe critical events concerning the issues in this casecommenced in April 1980. Prior to April 1980, the fol-lowing may be said to constitute the setting.Ford Brothers was a corporation engaged in the trans-portation of liquid and dry products in bulk by tanktruck. It maintained large or reasonably large terminalsat Coal Grove, Marietta, Columbus, and Cincinnati,Ohio. Its employees at such terminals were representedby the Teamsters Union or entities thereof. For over 20years, Ford Brothers had had a bargaining relationships I note that the Respondent refers to the fact that there are close andwell-established relationships between the parties and that I made suchobservation at the hearing of this matter when remarks were made to en-courage the parties to pursue settlement of the instant proceeding. Suchpursuit was ultimately fruitless.with entities of the International Teamsters Union. Suchrelationship had resulted in contracts as have been re-ferred to in the section of this Decision relating to the"deferral" issue. There is no evidence that the bargainingrelationship between Ford and the Teamsters had beenother than what might be described as amicable. Em-ployees at the above referred to locations belonged todifferent locals of the Teamsters, and each of such localsand the Central Conference of Teamsters constituted asingle, integrated, exclusive collective-bargaining repre-sentative for the employees at each respective location.At the Coal Grove, Ohio, terminal, Local 159 and Cen-tral Conference of Teamsters constituted a single, inte-grated, exclusive collective-bargaining representative forthe Coal Grove employees in the appropriate bargainingunit at Coal Grove, Ohio.9All of the aforementioned terminals were covered bythe previously mentioned Central States Area TankTruck Agreement and the Ohio Rider to Central StatesArea Tank Truck Agreement.Ford Brothers also had a small terminal at Neal, WestVirginia. There were around three employees at theNeal, West Virginia, terminal of the type that wouldhave been in the bargaining unit if employed at CoalGrove, Ohio. The Neal, West Virginia, employees werenot represented by any union, and there were no collec-tive-bargaining contracts covering such employees.There is no evidence that Ford Brothers had any termi-nals excepting the ones in Ohio and Neal, West Virginia.There also is no evidence that any collective-bargainingagreements concern Ford's employees other than theones previously discussed.The facts are clear that prior to Respondent's decisionto transfer operations from Coal Grove, Ohio, toKenova, West Virginia, Respondent had been opposed tothe unionization of the Kenova, West Virginia, employ-ees.The record clearly establishes that Respondent wasconcerned in early 1980 over the economic factors of itsCoal Grove operation. It is clear that Respondent be-lieved it could improve its profits if it moved its CoalGrove operation so that at least part of its base would becloser to the Ashland Refinery, one of its larger custom-ers. It is also clear that Respondent was desirous of amore favorable wage structure or plan than was in effectunder its current collective-bargaining agreements.The overall record reveals that Respondent's consider-ation of its economic beliefs set out above did not resultin a firm decision as to any steps other than contactingthe Union for economic relief.'0Such contract wasmade on or around April 22, 1980.9 Local 159 and the Central Conference of Teamsters are referred toherein as a single, integrated, exclusive collective-bargaining representa-tive. There have been cases where two different entities have been re-ferred to as a joint representative and such joint representative has beencertified as the exclusive collective-bargaining representative of certainemployees. The reference herein to a single, integrated, exclusive collec-tive-bargaining representative is intended to connote the same meaning orstandards as has been used with respect to references to "Joint Repre-sentative" as descriptive of an exclusive collective-bargaining representa-tive.iO Considering the proposed drivers' addendum of May 8, 1980, I ampersuaded that Respondent had decided to get economic relief and toContinued96 FORD BROTHERS, INC.E. The Meeting With Business Agent EverettIt is undisputed that Respondent had meetings and dis-cussions with Vic Everett, a business agent for Local159. Everett was deceased at the time of the hearing inthis matter and great argument has been presented con-cerning the credibility of witnesses who testified as tostatements by Everett. In essence, Respondent presentedtestimony to the effect that Respondent spoke to Everettof its problems and secured approval from Everett to ap-proach its employees directly. The General Counsel pre-sented a position paper prepared by Respondent's attor-ney, which in effect was contradictory of the facts relat-ed by Respondent's witnesses. Respondent's counsel didnot present evidence relating to the position paper butmade a statement on the record that the position paperwas prepared by him, was based on knowledge whichwas "second hand" or "third hand," and that the factsrepresented by him at that time did not fully and accu-rately reflect the facts as they existed. Other evidenceappeared to indicate that at least some of the facts forthe position paper had been secured by a paralegal in Re-spondent's attorney's office and had been secured byusage of the telephone. In any event, Hamlin, director ofpersonnel and labor relations, had talked to such parale-gal after charges had been filed in the instant case. Thefacts also reveal that Hamlin had received a copy of Re-spondent's position paper and that no steps had beentaken to correct any misinformation that had been setforth in said position paper.The General Counsel argues that weight should begiven to the "position paper" as an admission against Re-spondent because prior advisement of misinformation hadnot been furnished to the General Counsel.Under Board law, testimony relating to statements bya deceased person is admissible but subject to great andcareful scrutiny." This being so, Respondent's positionpaper compounds the difficulties of assessment of the tes-timony relating to statements by a deceased person. Inoted that Hamlin, as a witness, appeared to have a hear-ing problem. Such would contribute to problems of se-curing reliable and accurate information by telephoniccommunication. I note, however, that Hamlin and theother witnesses as to the conversation between Respond-ent officials and Everett appeared to be honest and truth-ful. This observation is made despite the fact that manyleading questions were utilized. Hamlin gave truthful an-swers contrary to the suggestive leading questions. Mostimportant in determining the credibility of witnesses asto the conversations with Everett is a letter dated May27, 1980, to Everett with a copy to Robert Cassidy,chairman, Ohio Conference of Teamsters. In my opinion,this letter is consistent with the testimony of Respond-ent's witnesses as regards discussions with Everett. Therecontinue its Coal Grove operations in total if such relief were forthcom-ing. If Respondent had received such relief and then had moved its oper-ations, it is obvious that great labor problems would ensue. Such adden-dum referred to maintaining and/or expanding work opportunities for theCoal Grove bargaining unit employees.I" Goodwater Nursing Home Inc., 222 NLRB 149 (1976); EasternMarket Beef Processing Corporation. Alfred and Scot Street Divisions, 259NLRB 102 (1981).is no evidence that Everett or Cassidy disputed the fac-tual assertions set forth in such letter.Considering the foregoing, I credit Respondent's wit-nesses, Trettin, Hamlin, and Ford, as to their testimonyrelating to a conversation with Everett on April 22,1980. 1 find as fact that Respondent told Everett of itseconomic problems and ideas of possibly moving the ter-minal or the need for wage adjustments. I find as factthat Everett indicated to Respondent that they were freeto discuss such problems and plans with the individualemployees.F. Events of Late April and Early May 1980-AllegedThreats and Direct Dealing With EmployeesFollowing Respondent's discussions with BusinessAgent Everett on April 22, 1980, Respondent had meet-ings with its employees (in the bargaining unit). Suchmeetings occurred during the period April 23 throughMay 10, 1980. At such meetings, Respondent discussedits economic problems and desire for relief. At leastaround May 8, 1980, Respondent gave employees copiesof a proposed "Special Driver's Addendum to CentralStates Area Tank Truck Agreement and Ohio Rider forFord Brothers, Inc." Said addendum had the date ofMay 8, 1980.12 Said addendum set forth lower wagerates than existed under the current collective-bargainingagreement. Respondent official Trettin utilized certaindata previously prepared to reflect Respondent's eco-nomic problems. Employees were requested to sign theabove referred to addendum. Some of the employees dis-puted the validity of Rcspondent's economic data. VicePresident Trettin told Homer Dickerson and the employ-ees with him that if the employees did not sign the ad-dendum there would be no work at the Coal Grove ter-minal.Employee Rambo, who was with Dickerson, testifiedto the effect that Trettin told Dickerson and the otheremployees that the Company was in a financial bind, andthat if it did not get some relief there might not be acompany.The facts are clear that Director of Personnel andLabor Relations Hamlin participated in some of themeetings described above. Such meetings clearly in-volved direct dealing with employees concerning theirwages.The overall facts reveal that Respondent's bargainingunit employees rejected its proposed special addendum.Contentions and Conclusionsi. The General Counsel alleges and Respondent deniesthat:During late April or early May 1980 ...Respond-ent, acting through Richard Trettin, at Respond-ent's Coal Grove, Ohio facility, threatened an em-ployee with loss of employment for all employees atRespondent's Coal Grove, Ohio facility, if the em-ployees did not agree to a reduction in rates of pay12 Said addendum indicated that its purpose was to maintain andexpand work opportunities for the bargaining unit employees97 DECISIONS OF NATIONAL LABOR RELATIONS BOARDset forth in Respondent's contract with the Charg-ing Party.Considering all of the facts, I am not persuaded thatRespondent, by Trettin, threatened employees with re-taliation if they failed to agree to a reduction in rates ofpay. Rather, the overall facts reveal that Trettin indicat-ed to employees that Respondent was concerned that itcould not stay in business at Coal Grove under the cur-rent existing collective-bargaining agreement, and thatany loss of employment would be one flowing from eco-nomic effect. Accordingly, I conclude and find that Re-spondent, by Trettin's remarks relating to economic con-ditions, did not violate Section 8(a)(l) of the Act.2. The General Counsel alleges and Respondent deniesthat, during late April and early May 1980, Respondent,acting through Charlie Hamlin, at Respondent's CoalGrove, Ohio, facility, bypassed the Union and dealt di-rectly with its employees in the bargaining unit by meet-ing with said employees and promising new rates of paylower than those applicable to them under the collective-bargaining agreement.The facts are clear that Hamlin met with and dealt di-rectly with bargaining unit employees concerning an at-tempt to secure their agreement to new rates of paylower than those applicable under the collective-bargain-ing agreement. The critical issue is whether such effortsby Respondent had been authorized by Everett for theUnion. Considering Hamlin's letter of May 27, 1980, toEverett, with copies of such letter to Robert Cassidy,chairman of the Ohio Conference of Teamsters, and thelack of any evidence that the exclusive collective-bar-gaining representative protested such actions after receiptof such May 27, 1980, letter, I am persuaded that thefacts reveal that Respondent's direct dealing with em-ployees was authorized by the exclusive collective-bar-gaining representative. Accordingly, it is concluded andfound that the allegations of unlawful conduct, of directdealing with bargaining unit employees, is not estab-lished. Such allegations will be recommended to be dis-missed.G. Events of May 18, 1980Following the events concluding on or around May10, 1980, involving a rejection by bargaining unit em-ployees of Respondent's proposed special addendum ofMay 8, 1980, Respondent contacted Teamsters Local No.505 regarding its "expansion of its Kenova, West Virgin-ia facility." Hamlin, on May 18, 1980, telephoned Boyd,president of Teamsters Local No. 505, and discussed theexpansion of such West Virginia facility.H. Events-May 27-July 15, 19801. On or about May 27, 1980, Respondent transmittedthe following letter to Local 159.Mr. Vic Everett, Business AgentTeamsters Local Union No. 1591701 Jackson AvenuePortsmouth, Ohio 45662May 27, 1980RE: Coal Grove, Ohio, Terminal Closing-EffectiveJune 29, 1980.Dear Mr. Everett:This will confirm our discussions and meeting withyou (4-22-80) and Mr. Robert Cassidy (5-05-80),Chairman of the Ohio Conference of Teamsters,representatives of the bargaining unit employeedrivers per the above captioned.The bargaining unit drivers were advised fromApril 23rd through May 10th, 1980, regarding thesevere economic and competitive circumstances ex-isting at this terminal location. In an effort for thecompany to remain at this location, maintainingand/or expanding work opportunities, being in aposition to afford drivers the opportunity to securea livelihood, the needed incentive Special WorkAddendum (per Article 24, Section 24.1 of the Cen-tral States Area Tank Truck Agreement and OhioRider) was presented to the drivers. The company'sefforts were rejected by the bargaining unit employ-ee drivers.It was understood at time of discussions and meet-ings, as previously mentioned, the existing circum-stances would force the permanent closing of theCoal Grove, Ohio, terminal and the bargaining unitdrivers presently working would only retain therights specified in Article 5, Section 5.5 of the Cen-tral States Area Tank Truck Agreement.Since the competitive and economic circumstanceswhich were the subject of said meetings have notimproved, the company has no recourse but toadvise you that our heretofore tentative decision toclose the Coal Grove, Ohio, terminal has been final-ized. Accordingly, the Coal Grove terminal will bepermanently closed effective June 29, 1980. Appro-priate bids shall be posted in the Coal Grove termi-nal to provide the employee drivers the voluntaryopportunity to follow the work which will be trans-ferred.In accordance with the provisions of the NationalLabor Relations Act, Ford Brothers, Inc. standsready to meet with Local No. 159 as the representa-tive of its employee drivers at the Coal Grove,Ohio, office facility to discuss fully the effects ofthis pending closing. Please contact me as soon aspossible if you wish to discuss this issue any further.Respectfully,FORD BROTHERS, INC./s/ Charlie M. HamlinCharlie M. HamlinDirector of Personnel and Labor RelationsCertified Mail No. 922763Return Receipt Requestedcc: Mr. Robert Cassidy, ChairmanOhio Conference of TeamstersCertified Mail No. 966764Return Receipt Requested98 FORD BROTHERS, INC.Mr. J. Robert FordMr. R. T. Trettin2. On or about May 28, 1980, Respondent posted "Bul-letin No. 50." Such bulletin notified the drivers in effectthat the Coal Grove terminal would be closed effectiveas of June 29, 1980, and that bids would be posted fortransfers to other Ford terminals. Such bulletin includedbid forms for transfers to Columbus, Ohio; to Cincinnati,Ohio; and to Kenova, West Virginia.' 33. On or about June 16, 1980, Director of Personneland Labor Relations Hamlin notified President Boyd. ofTeamsters Local No. 505, that the expansion of theKenova, West Virginia, facility would become effectiveon June 29, 1980.144. At some point of time after June 16 and prior toJune 24, 1980, the Respondent had conversations withCassidy of the Ohio Conference of Teamsters and agreedto postpone the closing of the Coal Grove terminal.5. On or about June 24, 1980, Respondent notified itsemployees that the closing of the Coal Grove, Ohio, ter-minal had been postponed to a later date "pending theoutcome of a forthcoming meeting scheduled with theChairman of the Ohio Conference of Teamsters andcommittee members."' 56. On June 30, 1980, Trettin for Respondent transmit-ted the following letter to the Union. 16June 30, 1980Mr. Robert Cassidy, ChairmanOhio Conference of Teamsters1127 Ninth Street, S.W.Canton, Ohio 44707Dear Mr. Cassidy:In accord with my commitment to inform you ofany steps taken or contemplated in the matter ofour closing of the Coal Grove terminal and corre-sponding transfer of business to Columbus, Cincin-nati and Kenova facilities, I have enclosed complet-ed copies of our Bulletin No. 50 Special Notice.It should be noted in review hereof that the de-termination to close the Coal Grove facility is now,and has always been, based upon economic and1" Respondent contends that in effect it had made two separate deci-sions, (I) to move to Kenova, West Virginia, and (2) to get companywidecontractual relief. Although a finding either way would not affect the ul-timate decision in this case, the overall facts and statements set forth inwriting in the special drivers addendum of May 8, 1980, clearly reveal thatRespondent first sought contractual relief under circumstances to indicatethat movement to Kenova was an alternative decision which came intobeing only after Respondent's May 8, 1980, proposal had been rejected.Thus, it is noted that Respondent contacted Boyd concerning "expansionof" the West Virginia facility only after the rejection of the May 8, 1980,proposal.14 The overall facts reveal that the "closing" of the Coal Grove facili-ty and the expansion of the Kenova facility were intended in effect toconstitute a simultaneous act. In effect, a transfer of operations was con-templated."s Prior to this time, Respondent had been engaged in efforts tomodify the method of driver compensation at its Columbus, Cincinnati,and Marietta facilities."$ A review of the statements in this letter as compared to writtenstatements in the May 8, 1980, proposal persuades that the statements inthis letter relating to reasons for closing the Coal Grove terminal are self-serving and not to be found factually based.operational considerations apart from the driver'srejection of our incentive proposal. As such, wehave attempted to make our intentions clear to allinvolved. Upon inquiry of the drivers relative to theimport of our scheduled meeting, it was emphasizedthat matters to be discussed therein would not in-clude a change in our posture relative to CoalGrove and the consequent transfer of business. Itwas further explained that the physical closing ofCoal Grove was simply being delayed until afterour meeting in hopes of an arrangement whichwould apply company-wide, including the facilitiesto which business is to be transferred.As can be readily observed, someone has errone-otisly advised the Coal Grove drivers that theywere to ignore our Bulletin No. 50 based upon thedelay of the physical closing of Coal Grove. TheSpecial Notice and attachments thereto were availa-ble for a period of thirty (30) days, allowing morethan ample time for decisions regarding the follow-ing of work to be made. We must, in light of thefailure of the majority of Coal Grove drivers to in-dicate their work preferences as offered, assumethat they have been misinformed or in the alterna-tive, that they do not intend to exercise their optionto follow the work to be transferred. In either case,we feel that the action (or lack thereof) absolutelyjeopardized the ability of this company to achieveproper economics in its operation and plan for en-hanced work opportunities for its employees.Your kind consideration hereof is greatly appreci-ated. I will see you on the 7th in Columbus.Sincerely,FORD BROTHERS, INC./s/ Richard T. TrettinRichard T. Trettin,Vice PresidentCertified Mail No. 922774, R.R.R.cc: Roger Hunt, President Local #159 CertifiedMail No. 922775, R.R.R.7. On July 7, 1980, the Respondent met with repre-sentatives of the Ohio Conference of Teamsters and thevarious locals representing employees at its various ter-minals. Various proposals concerning relief or contractadjustment on a companywide basis were discussed.During this meeting, Respondent pointed out the "Ken-tucky" rider as comparison to the "Ohio" rider. A planof compensation based on a percentage of the load wasdiscussed and rejected by the Teamsters. A suggestionwas made to Respondent to formulate a compensationprogram based on mileage and hours. On July 8, 1980,Respondent formulated a mileage and hour proposal andsubmitted the same to the Union. On July 15, 1980, theUnion notified Respondent that its proposal (mileage andhour type) had been rejected.8. On or about August 25, 1980, Respondent transmit-ted to its employees the following bulletin:99 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAUGUST25, 1980BULLETIN NO. 55NOTICE: To all driver personnel domiciled atFord Brothers, Inc., 510 Riverside Drive, CoalGrove, OhioPer-Article 5, Section 5.5.. Paragraph (b) (2) ofThe Central Conference of Teamsters Tank TruckAgreement.This is to advise all driver personnel and LocalUnion No. 159 per above notice Ford Brothers,Inc., is partially closing the Coal Grove, Ohio, ter-minal. Part of the remaining business and work isbeing transferred to another terminal location as thecompany has no recourse since the competitive andeconomic circumstances have not improved as ofthis date. Accordingly, the partial closing of CoalGrove, Ohio, terminal will become effective Sep-tember 28, 1980.As specified in Article 5, Section 5.5., Paragraph (b)(2) of The Central Conference of Teamsters TankTruck Agreement, "when a branch, terminal, divi-sion or operation is closed or partially closed andthe work of the branch, terminal, division or oper-ation is transferred to another branch, terminal, di-vision or operation in whole or in part, an employeeat the closed or partially closed down branch, ter-minal, division or operation shall have the right totransfer to the branch, terminal, division or oper-ation into which the work was transferred if regularwork is there available. Any employee who electsto transfer in accordance with the provisions of thissection shall, as of the date that work becomesavailable and they are put to work at the terminalinto which they are transferring, be dovetailed intothe seniority list of the terminal into which they aretransferring in accordance with their company se-niority."(1) Effective September 28, 1980, the CoalGrove, Ohio, terminal facility will continue to oper-ate and handle the present business or work that hasbeen generated in Coal Grove, Ironton, South Pointand Haverhill, Ohio, area.(2) Effective September 28, 1980, the Kenova,West Virginia, terminal facility will continue to op-erate and handle the present business or work thathas been generated in Kenova, Huntington andCharleston, West Virginia, and Leach, Kentucky,area.As previously stated above, the employee driver(s)wishing to follow said work being transferred perArticle 5, Section 5.5, Paragraph (b) (2) of TheCentral Conference of Teamsters Tank TruckAgreement may do so voluntarily by signing theBid Notice, Appendix A.Your immediate supervisor at the Coal Grove,Ohio, terminal has been posted with referred BidNotice (Appendix A), being available for signatureof driver(s) wishing to follow work being trans-ferred.Should an employee driver now employed andworking for Ford Brothers, Inc., at Coal Grove,Ohio, terminal fail to sign bid notice to follow thetransfer of work as mentioned above prior to Sep-tember 28, 1980, such employee driver(s) will haveforfeited his individual rights to avail himself for atransfer at a later date per this transfer of work.In accordance with the Central Conference ofTeamsters Tank Truck Agreement, your representa-tives, Local Union No. 159 and the Chairman of theOhio Conference of Teamsters, have been notifiedregarding the partial closing Coal Grove, Ohio, ter-minal facility.Respectfully,FORD BROTHERS, INC./s/ Charlie M. HamlinCharlie M. HamlinDirector of Personnel & Labor Relationscc: J. Robert FordRichard T. TrettinRoger Hunt, Pres., Local N. 159Certified Mail No. 922781, R.R.R.Robert Cassidy, ChairmanOhio Conference of TeamstersCertified Mail No. 922782, R.R.R.Copy to all Coal Grove, Ohio driversmailed to last known address.I. Events of Late July and Early August 1980; AllegedUnlawful AssistancePrior to May 1980, Respondent had two or three em-ployees, of the classifications in the appropriate bargain-ing unit, employed at Neal, West Virginia. Such employ-ees were not represented by any union and were notcovered by any collective-bargaining agreement. As indi-cated, after bargaining unit employees at Coal Grove hadrejected proposed changes in the method of computationof pay, Labor Relations Director Hamlin on May 18,1980, contacted President Boyd of Local 505 of theTeamsters and discussed expansion of Respondent's WestVirginia facility, referred to above. Around this time,Respondent moved its Neal facility to Kenova, WestVirginia.The overall facts reveal it clear that the "partial clos-ing" of Coal Grove and the expansion of the West Vir-ginia facility constituted related acts. After the Union(Local 159 and the Central Conference of Teamsters) onJuly 15, 1980, rejected Respondent's "mileage and hour"proposal, the Respondent and Local 505 entered into acollective-bargaining agreement, around early August,concerning employees employed and to be employed at afacility at Kenova, West Virginia. The facts are clearthat the agreement between the Respondent and Local505 occurred before a representative complement of em-ployees had been hired or transferred to such facility,and even before any employee had signed a card author-100 FORD BROTHERS, INC.izing Local 505 to be the exclusive collective-bargainingrepresentative of such employee. 17Around a week or two before Respondent entered intoa collective-bargaining agreement with Local 505,around August 1980, Superintendent Gibson told em-ployee Smith in effect that the employees would have togo union if they wanted to work. In total effect whatGibson told Smith is revealed by the following creditedexcerpts from Smith's testimony:He said that we'd have to go union. If we wantedto work, we'd have to go union. I said is this yousaying this, or is this Ford Brothers saying this?And he said, this is Ford Brothers saying this. Hesaid, they said they wouldn't jeopardize the termi-nal over here for three men. That you work unionif you work at this terminal. You would be union.Prior to the above event, none of Respondent's WestVirginia facility employees had belonged to a union. Infact, in the past, Respondent had clearly opposed theunionization of such employees.Also, it is noted that the two employees who signedauthorization cards for Local 505 of the Teamsterssigned such cards in a coercive background. Thus, theabove statements by Gibson had been made. The em-ployees were directed to Hamlin's office, were givenunion cards by Hamlin, and were told in effect to pre-date such cards in order to obtain "benefits" as ofAugust 1, 1980. Such cards were later transmitted byHamlin to Local 505.Contentions and Conclusions1. The General Counsel alleges and Respondent deniesthat on or about July 30, 1980, Respondent, actingthrough Sidney Gibson, at Respondent's Kenova, WestVirginia, facility, impliedly threatened an employee withdischarge unless the employee executed an authorizationcard accepting Teamsters Local 505 as his representativefor the purposes of collective bargaining by stating thatRespondent would not allow nonunion employees tojeopardize the Kenova facility.Considering all of the facts in total context, I concludeand find that Gibson's remarks to employee Smith con-stituted a threat as alleged, and that such threat constitut-ed conduct violative of Section 8(a)(2) and (1) of theAct.2. The General Counsel alleges and Respondent deniesthat:During early August, 1980 .... Respondent,acting through Charley Hamlin, at Respondent'sKenova, West Virginia, facility, by requesting em-ployees to execute authorization cards acceptingLocal 505 as their representative for the purpose ofcollective bargaining, and acting as a conduit forthe transmittal of executed authorization cards toLocal 505, rendered aid, assistance and support toLocal 505.17 The agreement was dated August 8, 1980. Whether this is correct isnot clear. It is clear that the agreement was executed in early August1980.Considering all of the facts set forth above, it is clearthat Respondent, by Hamlin, violated Section 8(aX2) and(I) of the Act by rendering aid, assistance, and supportto Local 505 as alleged. It is so concluded and found.3. The General Counsel alleges and Respondent deniesthat:On or about August 8, 1980, Respondent and Local505 entered into a collective-bargaining agreementcovering the rates of pay, wages, hours of employ-ment and other terms and conditions of employmentof Respondent's employees in the following unit:All employees, including truck drivers and me-chanics, employed by the Respondent at itsKenova, West Virginia facility; but excluding alloffice clerical employees, and all professional em-ployees, guards and supervisors as defined in theAct.Considering all of the above referred to facts and thecollective-bargaining agreement between Local 505 andRespondent in the record as an exhibit, it is clear that thefacts as alleged have been established.4. The General Counsel alleges and Respondent deniesthat "Respondent recognized and entered into the collec-tive-bargaining agreement with Local 505, as describedabove, notwithstanding the fact that Local 505 did notrepresent an uncoerced majority of Respondent's em-ployees in the said unit."Considering all of the above facts, it is clear and I con-clude and find that the facts as alleged have been estab-lished. Thus, prior to the time that a representative em-ployee complement had been employed at its Kenova,West Virginia, facility, and prior to the time that anyemployee at such facility had executed an authorizationcard for Local 505, Respondent entered into a collective-bargaining agreement with Local 505 in which Respond-ent recognized Local 505 as the exclusive collective-bar-gaining representative of the employees in the describedKenova, West Virginia, bargaining unit. Accordingly, itis concluded and found as alleged that Respondent vio-lated Section 8(a)(2) and (1) of the Act.J. The Transfer of Employees and Work'8On or about September 28, 1980, Respondent trans-ferred a very substantial portion of its truckdriving dutiesrelating to servicing of customers in the Kentucky-WestVirginia area from its Coal Grove facility to its Kenova,West Virginia, facility. At the same time, Respondenttransferred the following employees from its CoalGrove, Ohio, facility to its Kenova, West Virginia, facili-ty.Leslie BurdGlenn CarrEllis DavisTex G. DevoreHomer DickersonBoyce DotsonLester NapierDonald RamboWilliam RiffeDean R. RobinsonRobert RossKenny Lee Skeensis The facts are clear and are not in real dispute101 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarold Grim Kenny Ray SkeensCarl Hamilton Ivan SmithDon Holbrook Robert L. SmithGlenn Hopper Harry G. SparksDon Howard Charles SpearsFred Mann William StoverJames McGinnis John ThomasGeorge Menshouse Hancel TruesdellHarold Montavon Tommy WardChester Napier Merrill WellsElmer Napier Clayton WheelerThe facts are clear that Respondent employed theabove-named employees at Kenova, West Virginia, facili-ty at rates of pay less than the contractual rates of payapplicable to the employees under the existing collective-bargaining agreement between it and the Union for theCoal Grove facility. Instead, Respondent employed suchemployees at pay rates and other conditions of employ-ment as set forth under the August 1980 collective-bar-gaining agreement with Local 505,19 and different fromthe pay rates and conditions as set forth in or requiredby its existing collective-bargaining agreement withLocal 159.Contentions and ConclusionsThe General Counsel alleges in effect and contendsthat the failure to utilize the wage rates and conditions ofemployment at the Kenova facility in August and Sep-tember 1980, which were set in the existing collective-bargaining agreement with the Union (Local 159 and theCentral Conference of Teamsters), constituted conductviolative of Section 8(a)(5) and (1) of the Act. Respond-ent appears to argue that Respondent was free to makechanges or to implement different wages and conditionsof employment for Kenova employees.I find merit to the General Counsel's contentions. Theoverall facts reveal that the bargaining unit work for theCoal Grove unit in this case included the work trans-ferred to the Kenova facility. The Coal Grove bargain-ing unit had performed such bargaining unit work. Re-spondent's actions in meeting and discussing its problemconcerning the Kentucky-West Virginia work and othereconomic problems with the Union, in following its col-lective-bargaining agreement with the Union (Local 159and the Central Conference of Teamsters), and in recog-nizing a union albeit an unlawfully assisted union, consti-tute in effect a recognition or an admission by Respond-ent that the facility at Kenova was in fact part of the ex-isting bargaining unit. The transfer of a substantialnumber of bargaining unit employees from one facility toanother facility to continue performing bargaining unitwork reveals a continuation of the bargaining unit.Under such circumstances, the implementation of wagescales and conditions of employment different from thosein the existing collective-bargaining agreement, withoutagreement thereto by the Union and a consequent failureto apply the existing collective-bargaining agreementi' The employees who were transferred from the Coal Grove, Ohio,facility to Kenova, West Virginia, had bid for such transfer in accordancewith contractual bidding procedures.with Local 159, constituted conduct violative of Section8(a)(5) and (1) of the Act.20Respondent's major contention, in defense of its ac-tions of transfer of operations, of transfer of employees,and of implementing new terms and conditions of em-ployment for the employees transferred, is that it did soin accordance with its collective-bargaining contractwith the Teamsters. I have considered such argumentbut find it without merit. Respondent's collective-bar-gaining agreement covering its employees was with theUnion (Local 159 and the Central Conference of Team-sters). Reasonably construed, the bargaining unit coveredby such contract was the one represented by Local 159.Reasonably construed, the bargaining unit work coveredby such contract was the work performed by such bar-gaining unit employees. The overall facts are clear thatwhat was contemplated and what actually occurred wasa transfer of bargaining unit work and bargaining unitemployees to an essentially new facility. As has been in-dicated, Respondent's own actions, in its unlawful agree-ment with Local 505 concerning such new facility, con-stitute in effect an admission that it realized that it wastransferring bargaining unit work and bargaining unitemployees from Coal Grove, Ohio, to Kenova, WestVirginia. Reasonably construed, the collective-bargainingagreement between Respondent and the Union providedfor the procedures as to transfers of individual employ-ees. Such contract did not provide for the determinationof collective bargaining at a new facility staffed by non-bargaining unit employees or for nonbargaining unitwork. Where the facts are clear that bargaining unitwork has been transferred to a new facility and such fa-cility is substantially manned by transferred bargainingunit employees, it is clear that the new facility is in factan accretion to the existing bargaining unit. Accordingly,it is clear, as has been found, that the failure of Respond-ent to apply the terms of its collective-bargaining agree-ment with the Union (Local 159 and the Central Confer-ence of Teamsters) on and after September 28, 1980, atits Kenova, West Virginia, facility, was and is violativeof Section 8(a)(5) and (1) of the Act.The General Counsel alleges and contends in effectthat the transferring of "truck driving" duties for em-ployees from its Coal Grove, Ohio, facility to itsKenova, West Virginia, facility, on September 28, 1980,was violative of Section 8(aX5) and (1) of the Act be-cause the Union was not afforded an opportunity to ne-gotiate and bargain as the exclusive representative of thebargaining unit employees with respect to such acts andconduct and the effects of such acts and conduct. Re-spondent argues in effect that it afforded the Union anopportunity to bargain about the transfer of work fromCoal Grove, Ohio, to Kenova, West Virginia.The overall facts reveal that the Union had an oppor-tunity to bargain about the possibility of transfer ofwork. Such opportunity was tainted, however, by Re-spondent's conduct violative of Section 8(aXI), (2), and'0 Where there is an existing collective-bargaining agreement, Sec. 8(d)provides in effect that changes in terms of the contract cannot be madeunilaterally or without agreement by the other contracting party. SeeEastern Market Beef Processing Corporation, 259 NLRB 102 (1981).102 FORD BROTHERS, INC.(3), as found otherwise herein. Under such circum-stances, I am persuaded that the Union did not have arealistic opportunity to bargain about the transfer ofwork from Coal Grove, Ohio, to Kenova, West Virginia.Accordingly, it is concluded and found, as alleged, thatRespondent engaged in conduct violative of Section8(aX5) and (1) of the Act.The General Counsel contends and alleges and Re-spondent denies that the transfer of 34 employees fromCoal Grove, Ohio, to Kenova, West Virginia, constituteddiscriminatory conduct within the meaning of Section8(aX3) and (1) of the Act.Considering that Respondent unlawfully assisted Local505 and entered into a collective-bargaining agreementwith Local 505, and that Respondent did not honor itscollective-bargaining agreement with Local 159 as re-gards its Kenova facility, the facts require a finding thatRespondent's transfer of employees from Coal Grove,Ohio, to Kenova, West Virginia, was discriminatorilymotivated to evade its bargaining and contractual obliga-tions with Local 159. This being so, Respondent's trans-fer of employees on September 28, 1980, from CoalGrove, Ohio, to Kenova, West Virginia, constituted con-duct violative of Section 8(a)(3) and (1) of the Act. It isso concluded and found.2IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent as set forth in section III,above, occurring in connection with Respondent's oper-ations described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1. The Respondent, Ford Brothers, Inc., is an employ-er engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Teamsters Local Union No. 159, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America is, and has been atall times material herein, a labor organization within themeaning of Section 2(5) of the Act.3. Teamsters Local Union No. 505, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America is, and has been atall times material herein, a labor organization within themeaning of Section 2(5) of the Act.4. By transferring employees in such a manner as to at-tempt to place them under the jurisdiction of a unionother than that of their exclusive collective-bargainingrepresentative so as to evade contractual obligations, Re-spondent has discouraged membership in Local 159 bydiscriminating in terms and conditions of employment," Helrose Bindery. Inc and Graphic Arts Finishing, Inc., 204 NLRB499, 504 (1973).thereby engaging in unfair labor practices in violation ofSection 8(a)(3) and (1) of the Act.5. The following employees constitute an appropriateunit for purposes of collective bargaining within themeaning of Section 9(b) of the Act.The employees of Respondent who work at Respond-ent's facility at Coal Grove, Ohio, and/or at Coal Grove,Ohio, and who were transferred to Respondent'sKenova, West Virginia, terminal, and who were treatedby the parties as covered by the collective-bargainingagreement, Central States Area Tank Truck Agreement,and the Ohio Rider to Central States Area Tank TruckAgreement, as specified in such agreements in effect in1980, and as stipulated with respect to truckdriver andmechanic employees as being represented by TeamstersLocal 159, and other Kenova terminal employees per-forming similar work, and excluding all office clericalemployees, and all professional employees, guards andsupervisors as defined in the Act. Such employees arealso referred to in one of the above agreements as fol-lows:Section 1.2-Employees Covered(a) The employees covered by this Agreementshall include any and all the employees of the Em-ployer employed directly by and/or under the su-pervision and control of the Employer within thejurisdiction of the Union and who are representedby the Local Union or during the life of this Agree-ment may come to be represented by the LocalUnion.6. Teamsters Local Union No. 159, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, and the CentralConference of Teamsters, constitute a single, integratedbargaining representative and, as such single, integratedbargaining representative, has been the designated exclu-sive collective-bargaining representative of Respondent'semployees described above.7. By refusing to bargain about the relocation of partof an existing appropriate collective-bargaining unit, andby refusing to recognize the above referred to exclusivecollective-bargaining representative as exclusive collec-tive-bargaining representative for a relocated part of theexisting appropriate collective-bargaining unit and inconnection therewith refusing to apply the existing col-lective-bargaining agreement as regards wages and con-ditions of employment for bargaining unit employees,Respondent has engaged in conduct violative of Section8(aX5) and (1) of the Act.8. By recognizing and entering into a collective-bar-gaining agreement with, and by rendering aid and assist-ance to, Teamsters Local Union No. 505, affiliated withthe International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, Respondent hasaided and assisted a labor organization and thereby hasengaged in conduct violative of Section 8(aX2) and (1) ofthe Act.9. By the foregoing and by interfering with, restrain-ing, and coercing its employees in the exercise of rights103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDguaranteed in Section 7 of the Act, Respondent engagedin unfair labor practices proscribed by Section 8(a)(1) ofthe Act.10. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1), (2),(3), and (5) of the Act, I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.With regard to the 8(a)(3) violations, I shall recom-mend that Respondent be required to make whole eachof the named employees for backpay from the date ofthe discrimination against them until the date that Re-spondent recommences applying the 1979-82 collective-bargaining agreement between Respondent and theUnion (Local 159 and the Central Conference of Team-sters), or successor contract as regards rates of pay andconditions of employment for such employees. Backpayand interest thereon is to be computed in the mannerprescribed in F W. Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977).22With regard to the 8(a)(2) violations, I shall recom-mend that Respondent be ordered to withdraw recogni-tion from, and to cease giving aid and assistance to,Local 505 as the exclusive collective-bargaining repre-sentative of Respondent's employees in the below listedbargaining unit, unless and until it has been duly certifiedby the National Labor Relations Board as such repre-sentative, and that Respondent reimburse employees fordues and initiation fees paid to Local 505.Further, it will be recommended that Respondent berequired to cease and desist from giving effect to anycollective-bargaining agreement with Local 505 to theextent that it covers employees in said bargaining unit.With regard to the 8(a)(5) violations, I shall recom-mend that Respondent, upon request, bargain collective-ly with the Union (Local 159 and the Central Confer-ence of Teamsters) as the exclusive bargaining repre-sentative of the employees in the appropriate bargainingunit (employees at Coal Grove, Ohio, and Kenova, WestVirginia, as specifically described in an appropriate unitpreviously herein and incorporated by reference at thispoint), and that Respondent apply the terms of its exist-ing 1979-82 collective-bargaining agreement with theUnion (Local 159 and the Central Conference of Team-sters) until such terms are changed by collective bargain-ing, to all employees in the appropriate bargaining unit.In such regard, the application of such terms of employ-ment conditions to bargaining unit employees means toimmediately recommend application of such terms of em-ployment to the Kenova employees in the appropriatebargaining unit.With further regard to the 8(a)(5) violations, I notethat Respondent relocated a substantial part of its bar-2 See, generally, Isis Plumbing & Heating Co., 138 NLRB 7i6 (1962).gaining unit without giving the Union a realistic oppor-tunity to bargain about such relocation. Respondent's re-location of part of the bargaining unit to Kenova, WestVirginia, may not be of such a nature as to make a returnto Coal Grove, Ohio, difficult. Nevertheless, rather thanrequiring a return of the bargaining unit work and bar-gaining unit employees to Coal Grove, Ohio, I shall in-stead recommend that Respondent be required to bargainwith the Union as to such return to Coal Grove or as toadjustments in conditions otherwise.In view of Respondent's significant violations of Sec-tion 8(a)(1), (2), (3), and (5), as referred to above, and thenature of the same revealing a general disregard for em-ployees' fundamental statutory rights, a broad cease-and-desist order will be recommended. Hickmott Foods, Inc.,242 NLRB 1357 (1979).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER23The Respondent, Ford Brothers, Inc., Coal Grove,Ohio, and Kenova, West Virginia, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Transferring bargaining unit employees or bargain-ing unit work or relocating appropriate bargaining unitoperations from one facility to another facility withoutconsent or without giving notice to and bargaining withthe exclusive collective-bargaining representative withinthe meaning of Section 8(d) of the Act.(b) Refusing to apply the terms and conditions of theexisting collective-bargaining agreement with the Union(Local 159 and the Central Conference of Teamsters),covering employees in the below listed appropriate col-lective-bargaining unit, to employees in said appropriatecollective-bargaining unit when performing collective-bargaining unit work.(c) Discriminating against employees so as to rid itselfof contractual obligations, or bargaining obligations oth-erwise with the Union (Local 159 and the Central Con-ference of Teamsters) or any other union as the exclusivecollective-bargaining representative of the employees inthe appropriate bargaining unit set out hereinafter, andotherwise discriminating against employees because oftheir membership in any labor organization.(d) Refusing to bargain collectively with the Union(Local 159, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, andthe Central Conference of Teamsters) as the exclusivebargaining representative of all employees in the follow-ing appropriate unit.The employees of Respondent who work at Respond-ent's facility at Coal Grove, Ohio, and/or at Coal Grove,Ohio, and who were transferred to Respondent's23 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.104 FORD BROTHERS, INC.Kenova, West Virginia, terminal, and who were treatedby the parties as covered by the collective-bargainingagreement, Central States Area Tank Truck Agreement,and the Ohio Rider to Central States Area Tank TruckAgreement, as specified in such agreements in effect in1980, and as stipulated with respect to truckdriver andmechanic employees as being represented by TeamstersLocal 159, and other Kenova terminal employees per-forming similar work, and excluding all office clericalemployees, and all professional employees, guards andsupervisors as defined in the Act constitute an appropri-ate bargaining unit. Such employees are also referred toin one of the above referred to agreements as follows:Section 1.2-Employees Covered(a) The employees covered by this Agreementshall include any and all the employees of the Em-ployer employed directly by and/or under the su-pervision and control of the Employer within thejurisdiction of the Union and who are representedby the Local Union or during the life of this Agree-ment may come to be represented by the LocalUnion.(e) Granting recognition to, executing a collective-bar-gaining agreement with, or otherwise maintaining, en-forcing, or giving effect to recognition or bargainingagreements with, or otherwise aiding and assisting Team-sters Local Union No. 505, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, in any othermanner to be the exclusive collective-bargaining repre-sentative of any of the employees in the appropriate unitdescribed above.(f) Threatening employees with discharge and otherreprisals to cause them to sign authorization cards for aunion.(g) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsguaranteed in Section 7 of the Act, except to the extentthat such rights may be affected by lawful agreements inaccord with Section 8(a)(3) of the Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Make the employees listed below whole for anyloss of pay or other benefits suffered by reason of thediscrimination against each in the manner describedabove in the section entitled "The Remedy."Leslie BurdGlenn CarrEllis DavisTex G. DevoreHomer DickersonBoyce DotsonHarold GrimCarl HamiltonDon HolbrookGlenn HopperDon HowardFred MannJames McGinnisLester NapierDonald RamboWilliam RiffeDean R. RobinsonRobert RossKenny Lee SkeensKenny Ray SkeensIvan SmithRobert L. SmithHarry G. SparksCharles SpearsWilliam StoverJohn ThomasGeorge MenshouseHarold MontavonChester NapierElmer NapierHancel TruesdellTommy WardMerrill WellsClayton Wheeler(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Rescind any existing collective-bargaining agree-ment with and withdraw and withhold recognition fromTeamsters Local Union No. 505, affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, as the exclusive bar-gaining representative of any of the employees in the ap-propriate unit described above, unless and until it hasbeen certified by the National Labor Relations Board assuch representative.(d) Reimburse all employees for all initiation fees anddues paid by them to Teamsters Local Union No. 505,affiliated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers of America,through dues checkoff since on or about August 1, 1980.(e) Recognize and, upon request, bargain in good faithwith Teamsters Local Union No. 159, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America and the CentralConference of Teamsters, as the exclusive collective-bar-gaining representative of employees in the above-de-scribed appropriate bargaining unit, with respect to thecontinued location or relocation of the bargaining unitfacilities at Coal Grove, Ohio, and Kenova, West Virgin-ia, or any adjustments thereto, and as to all other mattersrelating to wages, rates of pay. hours, and other termsand conditions of employment.(f) Submit the work at its Kenova, West Virginia, ter-minal for rebidding by employees, with all employeeshaving the same rights for such bidding as they had onSeptember 27, 1980, and assign such employees to theKenova, West Virginia, terminal in accordance with thecollective-bargaining agreement with Local 159 and theCentral Conference of Teamsters. provided, however, ifagreement is made with said Union resulting in a returnof the Kenova, West Virginia. work to Coal Grove,Ohio, such rebidding by employees and reassignment ofemployees shall be in accordance with such agreement.(g) Apply the terms and conditions of the collective-bargaining agreement with Local 159 and the CentralConference of Teamsters, as it now exists or may bemodified within the concept of collective bargaining, toall employees in the appropriate collective-bargainingunit, set forth above, as long as said Union is the exclu-sive collective-bargaining representative of such employ-ees.(h) Post at Respondent's facilities at Coal Grove, Ohio,and Kenova, West Virginia, copies of the attached noticemarked "Appendix."24Copies of said notice, on forms24 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byContinued105 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovided by the Regional Director for Region 9, afterbeing duly signed by Respondent's representatives, shallbe posted by it immediately upon receipt thereof, and bemaintained by Respondent for 60 consecutive days there-after, in conspicuous places, including all places wherenotices to employees are customarily posted. ReasonableOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."steps shall be taken by Respondent to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.(i) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations of unlaw-ful conduct not specifically found to be violative hereinbe dismissed.106